Grant C. Jaquith
Acting United States Attorney

Lucy Weilbrenner
Bar Roll No. 700451
Special Assistant U.S. Attorney
c/o Social Security Administration
Office of General Counsel
15 New Sudbury St.—Room 625
Boston, MA 02203
(617) 565-2366
Lucy.Weilbrenner@ssa.gov

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
------------------------------X
CAROLYN FLOOD,                          :
                           Plaintiff,   :                       Civil Action
                                        :                       No.: 18-01275
                                        :
            v.                          :
                                        :
NANCY A. BERRYHILL,                     :
Acting Commissioner of Social Security, :
                           Defendant.   :
------------------------------X


            STIPULATION1 FOR ORDER REVERSING AND REMANDING THE
                          COMMISSIONER’S DECISION

          Plaintiff, Carolyn Flood, brought this action for review of the decision of the Commissioner

of Social Security (the Commissioner) that she was not entitled to Disability Insurance Benefits

(DIB), and was only entitled to Supplemental Security Income (SSI) benefits beginning on

September 11, 2017. The Commissioner requests remand of this case for further administrative

proceedings, pursuant to the fourth sentence of 42 U.S.C. § 405(g). As shown below, remand is

necessary because the Commissioner improperly evaluated the opinion evidence as to plaintiff’s

mental residual functional capacity (RFC).


1
    Plaintiff’s counsel stipulated to the terms of the remand via email on April 9, 2019.
                                   PRIOR PROCEEDINGS

       Plaintiff filed applications for DIB and SSI on February 2, 2017, alleging disability as of

September 1, 2005 (Tr. 20, 185-99). Her date last insured for purposes of DIB was December 31,

2016 (Tr. 22). The Agency denied plaintiff’s applications at the initial levels of review, and

plaintiff requested an administrative hearing (Tr. 87-115, 124-26).        After the hearing, an

administrative law judge (ALJ), issued a decision, finding that plaintiff became disabled on

September 11, 2017, but was not disabled before that date (Tr. 20-29).2 The ALJ’s decision

became final when the Appeals Council denied Plaintiff’s request for review. (Tr. 1-5). This

action followed.

                                         ARGUMENT

           THIS CASE SHOULD BE REMANDED TO THE COMMISSIONER
                FOR FURTHER ADMINISTRATIVE PROCEEDINGS

       Pursuant to the fourth sentence of 42 U.S.C. § 405(g), this Court has the “power to enter,

upon the pleadings and transcript of the record, a judgment affirming, modifying, or reversing the

decision of the Commissioner, with or without remanding the cause for a rehearing.” 42 U.S.C. §

405(g); Melkonyan v. Sullivan, 501 U.S. 89, 98 (1991); Shalala v. Shaefer, 509 U.S. 292, 297

(1993). A remand may be ordered pursuant to the fourth sentence of 42 U.S.C. § 405(g) in cases

in which the Commissioner has failed to provide a full and fair hearing, make explicit findings, or

correctly apply the law and regulations. Melkonyan, 501 U.S. at 101; Rosa v. Callahan, 168 F.3d



2
 Since plaintiff’s insured status expired on December 31, 2016, the ALJ’s decision that she was
not disabled before September 11, 2017 rendered her ineligible for DIB. See 20 C.F.R. §
404.131(a) (“To establish a period of disability, you must have disability insured status in the
quarter in which you become disabled or in a later quarter in which you are disabled”) (emphasis
added).
72, 82-83 (2d Cir. 1999) (remand is appropriate when further findings would assure proper

disposition of a claim).

        Remand is appropriate here because the ALJ failed to properly evaluate the opinion

evidence as to plaintiff’s mental RFC. For the period prior to September 11, 2017, on remand, the

ALJ will be instructed to further evaluate the opinion evidence from Drs. Hennessey, Stramenga

and Udemgba, along with all other evidence of record, and explain the weight afforded to the

opinions. The ALJ will also be directed to further evaluate the claimant’s mental impairments and

RFC.    Further, if warranted by the expanded record, the ALJ will be directed to obtain

supplemental vocational expert testimony.

                                         CONCLUSION

       This case should be remanded to the Commissioner for further proceedings pursuant to the

fourth sentence of 42 U.S.C. § 405(g).

DATED:         April 11, 2019

                                            Respectfully submitted,
                                            GRANT C. JAQUITH
                                            Acting United States Attorney
                                            Northern District of New York
                                            Attorney for Defendant

                                     By:    s/ Lucy Weilbrenner
                                            Lucy Weilbrenner
                                            Special Assistant United States Attorney
Grant C. Jaquith
Acting United States Attorney

Lucy Weilbrenner
Bar Roll No. 700451
Special Assistant U.S. Attorney
c/o Social Security Administration
Office of General Counsel
15 New Sudbury St.—Room 625
Boston, MA 02203
(617) 565-2366
Lucy.Weilbrenner@ssa.gov

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
------------------------------X
CAROLYN FLOOD,                          :
                           Plaintiff,   :                    Civil Action
                                        :                    No.: 18-01275
                                        :
            v.                          :
                                        :
NANCY A. BERRYHILL,                     :
Acting Commissioner of Social Security, :
                           Defendant.   :
------------------------------X

                                             ORDER

       This matter is before the Court on the parties’ stipulation to remand of this case for further

administrative proceedings, pursuant to the fourth sentence of 42 U.S.C. § 405(g).

        It is hereby ORDERED that this case should be remanded for further administrative

proceedings under 42 U.S.C. § 405(g). Specifically, for the period prior to September 11, 2017,

the administrative law judge (“ALJ”) on remand will be instructed to further evaluate the opinion

evidence from Drs. Hennessey, Stramenga and Udemgba, along with all other evidence of record,

and explain the weight afforded to the opinions. The ALJ will also be directed to further evaluate

the claimant’s mental impairments and RFC. Further, if warranted by the expanded record, the

ALJ will be directed to obtain supplemental vocational expert testimony.
         April 12, 2019
Dated: _______________    _________________________
                          Hon. David E. Peebles
                          United States Magistrate Judge
